UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 22, 2008 BRUNSWICK CORPORATION (Exact Name of Registrant Specified in Charter) Delaware 001-01043 36-0848180 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 N. Field Court Lake Forest, Illinois 60045-4811 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847) 735-4700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240, 14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240, 13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 22, 2008, Brunswick Corporation (“Brunswick”) announced that Patrick C. Mackey will retire as President, Mercury Marine Group, Chief Operating Officer, Brunswick Marine, and Executive Vice President of Brunswick Corporation, effective March 1, 2008. A copy of the news release announcing the retirement of Patrick C. Mackey is furnished as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit No. Description of Exhibit 99.1 News Release, dated January 22, 2008, of Brunswick Corporation, announcing the retirement of Patrick C. Mackey. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRUNSWICK CORPORATION Dated:January 22, 2008 By: /s/ LLOYD C. CHATFIELD II Name: Lloyd C. Chatfield II Title: Vice President, General Counsel & Secretary 3 EXHIBIT INDEX: Exhibit No. Description of Exhibit 99.1 News Release dated January 22, 2008 of Brunswick Corporation, announcing the retirement of Patrick C. Mackey. 4
